Citation Nr: 0621614	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for porphyria cutanea 
tarda (PCT).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran served on active duty July 1969 to June 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for PTSD and PCT.  

In September 2005, the Board remanded the matter for the 
purposes of affording the veteran a personal hearing, as he 
had requested.  That hearing was held at the RO in February 
2006 before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

After the hearing, the veteran submitted additional evidence 
in support of his claim, along with a written waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2005).

The issue of service connection for PCT is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in combat during active service.  

2.  The evidence is in equipoise as to whether the veteran 
currently has PTSD as a result of his combat experiences.  





CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the decision below, the Board has 
granted service connection for PTSD, and therefore, 
regardless of whether the notification and duty to assist 
requirements of section 5103 have been met, no harm or 
prejudice to the veteran has resulted.  In other words, any 
defect in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

Background

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder, including 
PTSD.  His service personnel records show that he served as a 
helicopter pilot in Vietnam from September 1970 to September 
1971.  He received various awards and decorations, including 
the Air Medal.  

In May 2003, the veteran submitted an application for VA 
compensation benefits, seeking service connection for PTSD.  

In support of his claim, the veteran submitted an April 2003 
examination report from a private psychiatrist.  The report 
notes that during the examination, the veteran reported that 
he had been a combat helicopter pilot in Vietnam.  He 
reported that he had difficulty sleeping, nightmares and 
frightening flashbacks of his Vietnam combat service, crying 
spells, difficulties with memory and concentration, and 
episodes of anxiety, depression, and feelings of 
hopelessness.  After examining the veteran and performing 
various diagnostic tests, the psychiatrist diagnosed chronic 
PTSD, late onset, and generalized anxiety disorder.  

The veteran underwent a VA psychiatric examination in July 
2003, at which he reported that he served as a helicopter 
pilot in Vietnam.  On examination, the veteran appeared to be 
somewhat depressed and complained of memory problems.  The 
examiner noted that the veteran did not mention nightmares or 
compulsive insistence on Vietnam events, although he reported 
that he remembered every detail very well.  The examiner 
concluded that the veteran essentially had a normal mental 
status examination, with some symptoms which could be PTSD, 
although the criteria for a diagnosis of PTSD had not been 
met.  

In a June 2004 rating decision, the RO denied service 
connection for PTSD.  In its decision, the RO noted that 
although the record established that the veteran had served 
in combat in Vietnam, in the absence of a confirmed diagnosis 
of PTSD, service connection was not warranted.  

The veteran appealed the RO's decision, arguing that he had 
PTSD as a result of his Vietnam combat experiences.  In 
support of his appeal, he submitted a May 2004 examination 
report from another private psychiatrist.  The examination 
report noted that the veteran had served as a helicopter 
pilot in Vietnam, during which time he was in quite a few 
battles, took incoming fire on numerous occasions, and was 
exposed to many casualties.  The veteran indicated that one 
of his good friends had died in Vietnam.  In addition, he 
reported that on one occasion, one of his crewman was shot by 
a round that came through the helicopter.  The veteran 
indicated that there was blood everywhere.  With respect to 
current symptoms, the veteran reported flashbacks of his 
Vietnam service, a high anxiety level, nightmares of combat, 
difficulty tolerating other people, an increased startle 
reflex, and depression.  Mental status examination revealed 
several symptoms consistent with depression, as well as 
nightmares and flashbacks of wartime service, which strongly 
indicated the presence of PTSD.  Testing also showed moderate 
to severe memory difficulties.  After examining the veteran, 
the psychiatrist concluded that the veteran had PTSD, 
chronic, delayed, and severe.  

At his February 2006 Board hearing, the veteran testified 
that he had served on many combat missions in Vietnam, in 
which he flew Vietnamese troops into hot landing zones.  The 
veteran indicated that he had witnessed many casualties 
during his tour of duty in Vietnam, and lost a friend with 
whom he had attended helicopter school.  The veteran 
indicated that about 10 years prior, he began to notice 
symptoms such as intrusive thoughts of Vietnam.  He indicated 
that he was recently diagnosed as having PTSD by two 
different psychiatrists.  He testified that he was also under 
treatment for depression and was taking Zoloft, which had 
helped his symptoms.  

Applicable law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.

Analysis

In this case, the veteran's service personnel records and his 
evidentiary statements establish that he engaged in combat 
with the enemy during active service.  Moreover, the Board 
finds that the veteran's description of his in-service combat 
stressors is credible, and consistent with the circumstances, 
conditions, or hardships of combat service.  Thus, his 
testimony regarding his stressors is accepted as conclusive 
as to their actual occurrence.  Zarycki, 6 Vet. App. at 98.

Although in-service stressors have been established, service 
connection for PTSD also requires medical evidence of a 
diagnosis of PTSD linked to those in-service stressors.  38 
C.F.R. §§ 3.304(f), 4.125(a) (2005).  In this case, 
conflicting medical opinions are of record regarding whether 
the veteran has PTSD as a result of his in-service combat 
stressors.

For example, in a July 2003 examination report, a VA examiner 
indicated that although the veteran exhibited some symptoms 
which could be PTSD, the criteria for a diagnosis of PTSD had 
not been met.  

On the other hand, in an April 2003 examination report, a 
private psychiatrist indicated that he had examined the 
veteran and performed various diagnostic tests and concluded 
that a diagnosis of chronic PTSD, late onset, was warranted.  
Similarly, in a May 2004 examination report, another private 
psychiatrist, after examining the veteran, concluded that the 
veteran had PTSD, chronic, delayed.

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that the two 
opinions submitted by the veteran were from psychiatrists, 
who are obviously specialists in the field of psychiatry.  It 
is unclear whether the July 2003 VA medical examiner is a 
psychiatrist, although he is a physician.  Thus, it appears 
that all three medical professionals who provided opinions in 
this case are competent to determine whether the veteran has 
PTSD.  In addition, the Board notes that all three medical 
opinions in this case were based on an examination of the 
veteran and appear to include diagnostic testing.  

The Board also notes that all three examiners provided a 
rationale for their respective opinions.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993) (holding that the probative value of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion).  For example, in the April 2003 
examination report, the private psychiatrist noted that the 
veteran was a combat helicopter pilot in Vietnam whose 
history appeared valid.  In addition, he noted that the 
veteran reported symptoms such as nightmares and memories of 
combat experiences in Vietnam.  Similarly, in the May 2004 
examination report, the other private psychiatrist noted that 
the veteran's nightmares and flashbacks of his wartime 
experiences were strongly indicative of PTSD.  

In view of the foregoing, the Board is unable to conclude 
that one medical opinion in this case is more probative than 
the others.  In reviewing the evidence in its entirety, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence regarding the merits of the 
claim.  As noted, under 38 U.S.C.A. § 5107(b), when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
Thus, the Board finds that the evidence of record is 
sufficient to award service connection for PTSD.




ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The veteran also seeks service connection for PCT, which he 
claims was incurred during service as a result of exposure to 
Agent Orange.  

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, absent 
affirmative to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) 
(2005).

Service connection for porphyria cutanea tarda may be awarded 
on a presumptive basis if manifested to a degree of 10 
percent or more within one year after the last date on which 
the veteran was presumably exposed to an herbicide agent 
during active military service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).

In addition, the Board notes that the veteran may establish 
service connection based on exposure to Agent Orange with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Brock v. Brown, 10 Vet. App. 155 
(1997).

In this case, the veteran served in Vietnam from September 
1970 to September 1971.  The medical evidence of record is 
negative for diagnoses of PCT within one year of the 
veteran's Vietnam service and presumed exposure to Agent 
Orange.  In fact, he acknowledges that he was not diagnosed 
as having PCT until 1983.  Nonetheless, the veteran has 
testified that he began to experience episodic skin symptoms 
much earlier, including during service.  See Savage v. Gober, 
10 Vet. App. 488, 496 (1997) (noting that a layperson is 
competent to provide evidence of observable skin symptoms, 
although he is not competent to attribute any symptom to a 
given cause or diagnosis); see also 38 U.S.C.A. § 1154(b) 
(regarding the reduced evidentiary burden of a veteran who 
seeks service connection based on disability alleged to be 
related to combat).

Given the evidence of record, the Board finds that a VA 
medical examination is necessary in order to determine the 
etiology and likely date of onset of the veteran's current 
PCT.  He has not yet been afforded an examination in 
connection with this claim.  See 38 C.F.R. § 3.159(c)(4); see 
also Charles v. Principi, 16 Vet. App. 370 (2002)

In addition, a review of the record indicates that in June 
2003, the RO provided the veteran with a notification letter 
outlining the evidence necessary to substantiate a claim of 
service connection for PCT.  However, the United States Court 
of Appeals for Veterans Claims (Court) has since issued a 
decision imposing additional notification requirements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the notice requirements of 38 U.S.C.A. § 
5103(a) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award).  The RO has not yet had the opportunity to 
issue a letter complying with these additional requirements.  
Thus, a remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his representative 
should be provided with an additional 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.  

2.  The veteran should be afforded a VA 
medical examination to determine the 
etiology and likely date of onset of his 
current PCT.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be requested to provide 
an opinion as to the etiology and likely 
date of onset of the veteran's PCT, to 
include stating whether it is at least as 
likely as not that the veteran's PCT was 
present in service, or is otherwise 
etiologically related to service, to 
include the veteran's presumed exposure 
to herbicides in Vietnam.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After conducting any additional 
development required as a result of any 
response from the veteran to the 
notification letter referenced above, the 
RO should readjudicate the veteran's 
claim of service connection for PCT.  In 
readjudicating his claim, the RO should 
consider all the evidence of record. 

4.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


